DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 3/18/2022.  Claims 1-20 are pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-7, 9-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222) and Imral et al. (US4236381) in view of Goel (US2017/0059219).


Regarding Claims 1, 7, 10 and 16, Bush teaches a heating, ventilation, and air conditioning ("HVAC") system [fig 1] comprising: 
an evaporator coil [7; 0032; fig 1]; 
a compressor [3] fluidly coupled to the evaporator coil via a suction line [13; 0030]; 
a condenser coil [1] fluidly coupled to the compressor via a discharge line [implicitly taught at 0012 as the line that provides compressor output with condenser coil input] and fluidly coupled to a metering device [21] via a liquid line [14], wherein the metering device comprises one of a thermostatic expansion valve and a throttling valve [0030; 0033; where valve 21 is a throttling valve]; 
a charge compensator [4] fluidly coupled to the liquid line [14] via a connection line [at least the line containing valve 22; 0030]; and 
a charge compensator re-heat valve [22] disposed in the connection line and comprising a plurality of ends, wherein at least one end of the plurality of ends is connected to the charge compensator [0031]; 
operating an HVAC system in a re-heat mode i.e. dehumidification mode [0038]; and 
signaling, via an HVAC controller [15], a charge compensator re-heat valve [22] to move to a closed position responsive to the HVAC system operating in the re-heat mode [0039].
Bush does not teach a check valve arranged in the connection line in parallel with the charge compensator reheat valve; where the condenser coil has a plurality of micro channels; and a liquid line coupled to the plurality of micro channels.
However, Imral teaches a heat pump system a charge compensator [10; figs 2 & 3] having check valve arranged in a line in parallel with a compensator valve [col 3, lines 4-12; figs 2 and 3]. Imral teaches that it is known in the field of endeavor of refrigeration that this arrangement varies the effective refrigerant charge as required for effective heating and cooling operations [col 2, lines 31-37]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bush to have a check valve arranged in the connection line in parallel with the charge compensator reheat valve in view of the teachings of Imral in order to vary the effective refrigerant charge as required for effective heating and cooling operations.
Lastly, Goel teaches an HVAC system [0001] having a condenser coil [0049] comprising a plurality of micro channels [0049] and a liquid line [114] coupled to the plurality of micro channels [0049; 0036; 0037].  It is known that microchannel condensers advantageously provides increased efficiency while utilizing less refrigerant charge.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bush to have where the condenser coil has a plurality of micro channels; and a liquid line coupled to the plurality of micro channels in view of the teachings of Goel in order to provide increased efficiency while utilizing less refrigerant charge.
For Clarity, in regard to Claim 16, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Regarding Claims 2, 11 and 18, Bush, as modified, teaches the invention of Claims 1, 10 and 16 above and Bush teaches a wherein a first end of the plurality of ends is connected to the liquid line [14] via the connection line and a second end of the plurality of ends is connected to the charge compensator [4; by inspection at fig 1].
For Clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Regarding Claim 3, Bush, as modified, teaches the invention of Claim 1 above and Bush teaches a flow-directing device [5] fluidly coupled to the discharge line and fluidly coupled to a re-heat coil, wherein the flow-directing device comprises a reversing valve [0028].

Regarding Claims 4, 12 and 17, Bush, as modified, teaches the invention of Claims 3, 10 and 16 above and Bush teaches an HVAC controller [15] electrically connected to the flow-directing device [5] and the charge compensator re-heat valve, wherein the flow-directing device comprises a reversing valve [0028; 0035; fig 1].
For Clarity, in regard to Claim 17, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Regarding Claim 5, Bush, as modified, teaches the invention of 4 and Bush teaches wherein the charge compensator re-heat valve is electrically coupled to the HVAC controller in parallel with the flow-directing device [at least valves 18, 19; 0038; 0039].

Regarding Claim 6, Bush, as modified, teaches the invention of Claim 4 above and Bush teaches wherein the charge compensator re-heat valve is in a closed position when the HVAC system operates in a re-heat mode [0038; 0039].


Regarding Claims 9, 13, 14 and 19, Bush, as modified, teaches the invention of Claims 1, 10 and 16 above and Imral teaches wherein: the check valve facilitates draining of the charge compensator when the HVAC system is operating in a re-heat mode and the charge compensator re-heat valve is in a closed position [col 2, lines 51-col 3, line 30]; and the check valve permits flow of refrigerant from the charge compensator into the liquid line and prevents flow of refrigerant from the liquid line into the charge compensator [col 2, lines 51-col 3, line 30].
For Clarity, in regard to Claim 19, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222), Imral et al. (US4236381) and Goel (US2017/0059219) as applied to claim 1 above, and further in view of (Jewell et al. (US2016/0146477).

Regarding Claim 8, Bush teaches the invention of Claim 1 above and teaches where the flow-directing device comprises a reversing valve [As modified above, see the rejection of claim 3 above for detailed discussion].  Bush does not teach when operating in the re-heat mode, a flow directing device directs refrigerant from the compressor to the reheat coil, wherein the flow directing device comprises a reversing valve.
However, Jewell teaches an HVAC system [0001] having where when operating in the re-heat mode, a flow-directing device [248] directs refrigerant from a compressor [206] to a re-heat coil [248], wherein the flow directing device comprises a reversing valve [0033-0038; figs 1 & 2A] for the obvious advantage of providing humidity control [0048].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bush to have when operating in the re-heat mode, a flow directing device directs refrigerant from the compressor to the reheat coil, wherein the flow directing device comprises a reversing valve in view of the teachings of Jewell in order to provide humidity control.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222), Imral et al. (US4236381) and Goel (US2017/0059219) as applied to claim 10 above, and further in view of Ballet et al. (US2006/0053832).

Regarding Claim 15, Bush teaches the invention of Claim 10 above and whereas but does not teach where the charge compensator re-heat valve is a solenoid ball valve.
However, Ballet teaches a heat pump system [0001] having where a charge compensator i.e. accumulator valve is a solenoid ball valve [0029; where a ball valve can be added to line between accumulator 74 and heat exchanger 30] It is known that ball valves advantageously provides increased efficiency and control over the speed at which the valve is closed.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bush to have where the charge compensator re-heat valve is a solenoid ball valve in view of the teachings of Ballet in order to provide increased efficiency and control over the speed at which the valve is closed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222), Imral et al. (US4236381) and Goel (US2017/0059219) as applied to claim16 above, and further in view of Ito et al. (JPH05203275A).

Regarding Claim 20, Bush, as modified, teaches the invention of Claim 16 above but does not explicitly teach wherein the signaling occurs after a pre-determined period of time after the HVAC system begins operation in the re-heat mode.
However, Ito teaches an air conditioner [0001] having a controller that signals a valve to a close position responsive to operating in a cooling mode [0013; 0014] wherein the signaling occurs after a pre-determined period of time after the air conditioner begins operation in the cooling mode [0013; 0014] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow the pressure to equalize within the system prior to entering the cooling mode.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Bush to have wherein the signaling occurs after a pre-determined period of time after the HVAC system begins operation in the re-heat mode in view of the teachings of Ito where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. allow the pressure to equalize within the system prior to entering the cooling mode.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 10,830,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the 514 patent both claim an HVAC system comprising a microchannel condenser coil, a charge compensator, charge compensator re-heat valve, charge compensator and a check valve provided in parallel to the charge compensator re-heat valve.  It would have been obvious to define the connection lines of the 514 patent in the same manner as the instant application.
Claims 2-9 and 11-15 are rejected based upon dependency.

Response to Arguments

On pages 6-9 of the remarks, Applicant argues with respect to Claims 1, 10 and 16 that Bush et al. (US2016/0178222, hereinafter “Bush”) as modified by Imral et al. (US4236381, hereinafter “Imral) and Goel (US2017/0059219, hereinafter “Goel”) does not teach " a charge compensator fluidly coupled to the liquid line via a connection line; a charge compensator re-heat valve disposed in the connection line and comprising a plurality of ends, wherein at least one end of the plurality of ends is connected to the charge compensator; and a check valve arranged in the connection line in parallel with the charge compensator re- heat valve."  In particular, Applicant argues that Imral does not teach a charge compensator, a connection line and where a check valve is in parallel with reheat valve. Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant is reminded that claims 1, 10 and 16 are rejected under 35 USC 103(a) where Bush teaches the basic structure of the invention including a heating, ventilation, and air conditioning ("HVAC") system [fig 1] comprising: 
a charge compensator [4] fluidly coupled to the liquid line [14] via a connection line [at least the line containing valve 22; 0030]; and a charge compensator re-heat valve [22] disposed in the connection line and comprising a plurality of ends, wherein at least one end of the plurality of ends is connected to the charge compensator [0031].  Imral was used to teach a check valve arranged in the connection line in parallel with the charge compensator re- heat valve.
Therefore, Imral was cited to teach a heat pump system a charge compensator [at least component 40 of device 10; figs 2 & 3] having check valve arranged in a line in parallel with a compensator valve [col 3, lines 4-12; figs 2 and 3]. Imral teaches that it is known in the field of endeavor of refrigeration that this arrangement varies the effective refrigerant charge as required for effective heating and cooling operations [col 2, lines 31-37]. 
Therefore, Applicant is remined that a charge compensator is a device that holds excess refrigerant and the component 40 of Imral is a receiver that performs that function during a heating mode [Imral at col 4, line 31-col 5, line 27].  Additionally, Applicant is reminded that the line from indoor coil to the outdoor coil during a heating mode is a liquid line [Imral at col 4, line 49-col 5, line 27; fig 3] and the connection line is the line that contains device 10 and the parallel valves [see Imral at fig 3].  Therefore, Imral in combination with Bush teaches the recited limitations.  Accordingly, the rejection is maintained with respect to claims 1, 10 and 16.
For at least the reasons above, claims 1-20 remain rejected.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763